
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


FIFTH AMENDMENT
to
AMENDED AND RESTATED PROGRAM AGREEMENTS

BANK OF AMERICA, N.A.
(Bank of America School Channel Loan Programs)

        This Amendment is entered into as of the 7th day of February, 2008, by
and among BANK OF AMERICA, N.A., a national banking association having its
principal office located in the State of North Carolina (the "Lender"), and THE
FIRST MARBLEHEAD CORPORATION, a Delaware corporation having a principal place of
business at 800 Boylston Street, 34th Floor, Boston, Massachusetts 02199-8157
("FMC"), with regard to the Amended and Restated Umbrella Agreement between
Lender and FMC dated June 30, 2006 (the "Umbrella Agreement"), and the Amended
and Restated Note Purchase Agreement between Lender and FMC dated June 30, 2006
(the "Note Purchase Agreement") (collectively, for purposes of this Amendment,
the "Amended and Restated Program Agreements"). Capitalized terms used herein
without definition have the meaning set forth in the Umbrella Agreement, as
applicable.

        WHEREAS, the parties entered that certain First Amendment to Program
Agreements dated January 2, 2007 (the "First Amendment"), adopting program terms
for the 2007-08 program year for (a) the prepGATE Loan Program and (b) the Bank
of America TERI Loan Programs other than (i) the Bank of America TERI ISLP Loan
Programs and (ii) the CVS Loan Program; and

        WHEREAS, the parties entered that certain Third Amendment to Program
Agreements dated May 22, 2007, adopting program terms for the 2007-2008 program
year for the Bank of America TERI ISLP Loan Programs; and

        WHEREAS, the parties entered that certain Fourth Amendment to Program
Agreements dated on or about the date hereof, adopting new program terms to
allow FMC and Lender to establish and implement a non-federally guaranteed
student loan program which is marketed by the University of Phoenix (the "Bank
of America University of Phoenix Loan Program"); and

        WHEREAS, the parties desire to adopt revised program terms for the Bank
of America School Channel Loan Program as detailed herein.

        NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, it is hereby agreed as follows:

1.Note Purchase Agreement.

(i)Definitions.    The parties wish to amend and restate the definition of
"Seasoned Loan", as that definition was erroneously adopted in the Note Purchase
Agreement, by deleting it in its entirety and inserting the following definition
in place thereof and in substitution therefore, effective as of June 30, 2006:

"Seasoned Loan" means a Bank of America Conforming Loan made by Program Lender
that becomes "seasoned" in accordance with the following criteria:

(a)Subject to subsection (c) below, each prepGATE loan (as defined in the
Program Guidelines) shall be deemed to be a "Seasoned Loan" immediately upon the
final disbursement of principal in respect of the credit agreement evidencing
the same.

(b)Subject to subsection (c) below, the following Bank of America Conforming
Loans (as each of the same is defined in the Program Guidelines) set forth in
items (i) through (x) below shall each be deemed to be a "Seasoned Loan",
subject to the satisfaction of both (A) the final disbursement of principal in
respect of the credit agreement evidencing the same shall have been made (the
"Final Disbursement") and (B) the date of the Securitization Transaction in

--------------------------------------------------------------------------------



which such Loan is purchased takes place on or after the September 1st next
following the date of such Loan's Final Disbursement (each, a "Securitization
Transaction").

(i)Bank of America Private Undergraduate Education Loans;

(ii)Bank of America Private Graduate Professional Education Loans;

(iii)Bank of America ISLP Undergraduate Loans;

(iv)Bank of America ISLP Graduate Loans;

(v)Bank of America ISLP Medical Loans;

(vi)Bank of America TERI Alternative Undergraduate Loans;

(vii)Bank of America TERI Alternative Graduate Loans;

(viii)Bank of America TERI Alternative Continuing Education Loans;

(ix)Bank of America TERI Alternative Health Professions Loans; and

(x)Bank of America University of Phoenix Loans.



(c)Notwithstanding the criteria set forth in subsections (a) and (b) above, each
Bank of America Conforming Loan shall be deemed to be a "Seasoned Loan"
immediately upon the occurrence of either of the following events:

(i)Such Bank of America Conforming Loan enters the repayment period as a result
of the applicable borrower's failure to continue to be enrolled (A) at the
Participating Institution or (B) in the case of a loan to a borrower enrolled in
a medical or dental degree program, in an approved residency period, in each
case as and to the extent required by the Program Guidelines; or

(ii)A "Guaranty Event" (as defined in the Guaranty Agreement) occurs with
respect to such Bank of America Conforming Loan.



(ii)Representations and Warranties of FMC.    The parties hereby supplement
Section 5.01 of the Note Purchase agreement by inserting the following
subsection (d) at the end thereof:

(d)Borrower Benefits.    The borrower benefits upon repayment for Seasoned
Loans, on terms no less favorable for the borrower than those set forth in the
Program Guidelines in effect at the time the Loan was originated, will continue
to inure to the benefit of borrowers after the securitization of such Seasoned
Loans hereunder.

2.Umbrella Agreement.    The parties hereby amend and restate the final
paragraph of Section 24 (Termination for Cause; Suspension) of the Umbrella
Agreement by deleting it in its entirety and inserting the following in place
thereof and in substitution therefore:

Either party to this Agreement may suspend the processing of new applications
for Bank of America School Channel Loans in the event of the downgrading of
TERI's creditworthiness below "A" by Fitch Investors Service or below "Baa3" by
Moody's Investors Service, Inc., or in the event a default by TERI for failure
to pay a guaranty claim is declared under any TERI guaranty agreement with any
lender. Such suspension shall continue, at the discretion of the party declaring
the same, until the condition creating the right to suspend is cured.

3.Transition.    Except as stated above in Section 1(a), this Amendment shall be
effective for each Bank of America School Channel Loan Program loan for which
applications are received on or after February 7, 2008, or a different date to
which the parties agree in writing.

4.Full Force and Effect.    As amended herein, the Amended and Restated Program
Agreements remain in full force and effect.

5.Counterparts.    This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto by their duly authorized
representatives have executed this Amendment as of the date first written above.

    BANK OF AMERICA, N.A.
 
 
By:
 
/s/  ANDREW J. IRWIN      

--------------------------------------------------------------------------------

Andrew J. Irwin
Senior Vice President
 
 
THE FIRST MARBLEHEAD CORPORATION
 
 
By:
 
/s/  SANDRA M. STARK      

--------------------------------------------------------------------------------

Sandra M. Stark
Executive Vice President

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

